Exhibit 10.1

 

Exhibit B-2

 

Voting Agreement – Union Shareholders

 

 

 
1

--------------------------------------------------------------------------------

 

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), is made and entered into as of
December 21, 2014, by and between Vision-Sciences, Inc., a Delaware corporation
(“Vision-Sciences”), and the undersigned shareholders (each a “Shareholder” and,
collectively, the “Shareholders”) of Uroplasty, Inc., a Minnesota corporation
(“Uroplasty”) as identified on Schedule A hereto.

 

A.     Concurrently with the execution and delivery of this Agreement,
Uroplasty, Vision-Sciences, and Visor Merger Sub LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Vision-Sciences (“Merger
Sub”) are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, which provides for, among other
things, upon the terms and subject to the conditions set forth therein, a
business combination between Uroplasty and Vision-Sciences, by means of a merger
of Uroplasty with and into Merger Sub (the “Merger”);

 

B.     As of the date hereof, each Shareholder is the Beneficial Owner (as
defined below) of, and has the sole right to vote and dispose of, that number of
shares of Common Stock, par value $0.01 per share (the “Uroplasty Shares”) of
Uroplasty set forth opposite such Shareholder’s name on Schedule A hereto; and

 

C.     In connection with the Merger and concurrently with the entry by
Uroplasty, Vision-Sciences and Merger Sub into the Merger Agreement, and as a
condition and inducement to the willingness of Vision-Sciences to enter into the
Merger Agreement and incur the obligations set forth therein, each of the
Shareholders has agreed to grant Vision-Sciences an irrevocable proxy to vote
the Shareholder’s Uroplasty Shares in favor of the adoption of the Merger
Agreement and the approval of the terms thereof and other transactions
contemplated by the Merger Agreement.

 

Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I.
Definitions

 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person. For purposes of this Agreement, with respect to a
Shareholder, “Affiliate” does not include Uroplasty or the persons that
directly, or indirectly through one or more intermediaries, are controlled by
Uroplasty. For the avoidance of doubt, no officer or director of Uroplasty will
be deemed an Affiliate of another officer or director of Uroplasty by virtue of
his or her status as an officer or director of Uroplasty.

  

 
2

--------------------------------------------------------------------------------

 

 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), disregarding the phrase “within 60 days” in paragraph (d)(1)(i) thereof),
including pursuant to any agreement, arrangement or understanding, whether or
not in writing. Without duplicative counting of the same securities, securities
Beneficially Owned by a person include securities Beneficially Owned by (i) all
Affiliates of such person, and (ii) all other persons with whom such person
would constitute a “group” within the meaning of Section 13(d) of the Exchange
Act and the rules promulgated thereunder.

 

“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.

 

“Person or person” has the meaning ascribed thereto in the Merger Agreement.

 

“Subject Shares” means, with respect to a Shareholder, without duplication,
(i) the Uroplasty Shares owned by such Shareholder on the date hereof as
described on Schedule A, and (ii) any additional Uroplasty Shares acquired by
such Shareholder or over which such Shareholder acquires Beneficial Ownership
from and after the date hereof, whether pursuant to existing stock option
agreements, warrants, convertible notes, any other security exercisable for or
convertible into Uroplasty Shares or otherwise. Without limiting the other
provisions of this Agreement, in the event that Uroplasty changes the number of
Uroplasty Shares issued and outstanding prior to the Expiration Date, as a
result of a reclassification, stock split (including a reverse stock split),
stock dividend or distribution, recapitalization, merger, subdivision, issuer
tender or exchange offer, or other similar transaction, the number of Subject
Shares subject to this Agreement will be equitably adjusted to reflect such
change.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing. As a
verb, “Transfer” has a correlative meaning.

 

ARTICLE II.
Covenants of Shareholder

 

2.1     Irrevocable Proxy. Concurrently with the execution of this Agreement,
each Shareholder agrees to deliver to Vision-Sciences a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which will be irrevocable during the
period prior to the Effective Time to the extent provided in Minnesota Business
Corporation Act, with respect to the Subject Shares referred to therein.

 

 
3

--------------------------------------------------------------------------------

 

 

2.2     Agreement to Vote.

 

(a)     At any meeting of the shareholders of Uroplasty held prior to the
Expiration Date, however called, and at every adjournment or postponement
thereof prior to the Expiration Date, or in connection with any written consent
of, or any other action by, the shareholders of Uroplasty given or solicited
prior to the Expiration Date, each Shareholder will vote, or provide a consent
with respect to, all of the Subject Shares entitled to vote or to consent
thereon (i) in favor of the adoption of the Merger Agreement, and any actions
required in furtherance thereof, and (ii) against any Acquisition Proposal
(other than the Merger), including any Superior Proposal, against any amendment
of Uroplasty’s articles of incorporation or bylaws or any other proposal or
transaction involving Uroplasty, the purpose of which amendment or other
proposal or transaction is to delay, prevent or nullify the Merger or the
transactions contemplated by the Merger Agreement or change in any manner the
voting rights of any capital stock of Uroplasty, and against any other action or
agreement that would result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Uroplasty
under the Merger Agreement.

 

(b)     Each Shareholder will not enter into any agreement with any person
(other than Vision-Sciences) prior to the Expiration Date (with respect to
periods prior to or after the Expiration Date) directly or indirectly to vote,
grant any proxy or give instructions with respect to the voting of, the Subject
Shares in respect of the matters described in Section 2.2 hereof, or the effect
of which would be inconsistent with or violate any provision contained in this
Section 2.2. Any vote or consent (or withholding of consent) by such Shareholder
that is not in accordance with this Section 2.2 will be considered null and
void, and the provisions of the Proxy will be deemed to take immediate effect.

 

2.3     Revocation of Proxies; Cooperation. Each Shareholder agrees as follows:

 

(a)     Each Shareholder hereby represents and warrants that any proxies
heretofore given in respect of the Subject Shares with respect to the matters
described in Section 2.2(a) hereof are not irrevocable, and each Shareholder
hereby revokes any and all prior proxies with respect to such Subject Shares as
they relate to such matters. Prior to the Expiration Date, each Shareholder will
not directly or indirectly grant any proxies or powers of attorney with respect
to the matters set forth in Section 2.2(a) hereof (other than to Uroplasty),
deposit any of the Subject Shares or enter into a voting agreement (other than
this Agreement) with respect to any of the Subject Shares relating to any matter
described in Section 2.2(a).

 

(b)     Each Shareholder will (i) use all reasonable efforts to cooperate with
Uroplasty and Vision-Sciences in connection with the transactions contemplated
by the Merger Agreement, and (ii) provide any information reasonably requested
by Uroplasty or Vision-Sciences for any regulatory application or filing sought
for such transactions.

 

2.4     No Solicitation. Each Shareholder acknowledges that Uroplasty is subject
to the non-solicitation prohibitions set forth in Section 6.04 of the Merger
Agreement and that the Shareholder has read and understands the terms thereof.
Between the date hereof and the Expiration Date, each Shareholder shall not, and
shall not authorize or permit, any director, officer, agent, representative,
employee affiliate, advisor, attorney, accountant or associate of the
Shareholder or those of its subsidiaries to, directly or indirectly, take any
action, in its or their capacity as a shareholder of Uroplasty, that Uroplasty
is prohibited from taking pursuant to Section 6.04 of the Merger Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

2.5     No Transfer of Subject Shares; Publicity. Each Shareholder agrees that:

 

(a)      Each Shareholder (i) will not Transfer or agree to Transfer (other than
Transfer to Uroplasty) any of the Subject Shares or, with respect to any matter
described in Section 2.2(a), grant any proxy or power-of-attorney with respect
to any of the Subject Shares, (ii) will take all action reasonably necessary to
prevent creditors in respect of any pledge of the Subject Shares from exercising
their rights under such pledge, and (iii) will not take any action that would
make in a material respect any of its representations or warranties contained
herein untrue or incorrect or would have the effect of preventing or disabling
the Shareholder from performing any of its material obligations hereunder.
Notwithstanding the foregoing, each Shareholder may Transfer and agree to
Transfer any of the Subject Shares; provided that each person to which any such
Subject Shares are Transferred has (x) executed a counterpart of this Agreement
and a Proxy in the form attached hereto as Exhibit A (with such modifications as
Vision-Sciences may reasonably request), and (y) agreed in writing to hold such
Subject Shares subject to all of the terms and conditions set forth in this
Agreement.

 

(b)     Unless required by applicable Law or permitted by the Merger Agreement,
each Shareholder will not, and will not authorize or direct any of its
Affiliates or Representatives to, make any press release or public announcement
with respect to this Agreement or the Merger Agreement or the transactions
contemplated hereby or thereby, without the prior written consent of
Vision-Sciences in each instance.

 

2.6     Waiver of Appraisal and Dissenters’ Rights. Each Shareholder hereby
waives, and agrees not to assert or perfect, any rights of appraisal or rights
to dissent from the Merger by virtue of ownership of the Uroplasty Shares.

 

ARTICLE III.
Representations, Warranties and Additional Covenants of Shareholder

 

Each Shareholder represents, warrants and covenants to Vision-Sciences that:

 

3.1     Ownership. Each Shareholder is the sole Beneficial Owner and the record
and legal owner of the Subject Shares identified on Schedule A and such shares
constitute all of the capital stock of Vision-Sciences Beneficially Owned by
such Shareholder. Each Shareholder has good and valid title to all of the
Subject Shares, free and clear of all Liens, claims, options, proxies, voting
agreements and security interests and has the sole right to such Subject Shares
and there are no restrictions on rights of disposition or other Liens pertaining
to such Subject Shares. None of the Subject Shares is subject to any voting
trust or other contract with respect to the voting thereof, and no proxy, power
of attorney or other authorization has been granted with respect to any of such
Subject Shares.

 

3.2     Authority and Non-Contravention.

 

(a)     Each Shareholder is an individual, and not a corporation, limited
liability company, partnership, trust or other such entity. Each Shareholder has
all necessary legal capacity to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. Each Shareholder has all necessary power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.

  

 
5

--------------------------------------------------------------------------------

 

 

(b)     Assuming due authorization, execution and delivery of this Agreement by
Vision-Sciences, this Agreement has been duly and validly executed and delivered
by each Shareholder and constitutes the legal, valid and binding obligation of
such Shareholder, enforceable against such Shareholder in accordance with its
terms except (i) to the extent limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

(c)     Each Shareholder is not nor will it be required to make any filing with
or give any notice to, or to obtain any consent from, any person in connection
with the execution, delivery or performance of this Agreement or obtain any
permit or approval from any Governmental Body for any of the transactions
contemplated hereby, except to the extent required by Section 13 or Section 16
of the Exchange Act and the rules promulgated thereunder. No consent of each
Shareholder’s spouse is necessary under any “community property” or other Laws
in order for the Shareholder to enter into and perform the Shareholder’s
obligations under this Agreement.

 

(d)     Neither the execution and delivery of this Agreement by each Shareholder
nor the consummation of the transactions contemplated hereby will directly or
indirectly (whether with notice or lapse of time or both) (i) conflict with,
result in any violation of or constitute a default by such Shareholder under any
mortgage, bond, indenture, agreement, instrument or obligation to which such
Shareholder is a party or by which it or any of the Subject Shares are bound, or
violate any permit of any Governmental Body, or any applicable Law or order to
which such Shareholder, or any of the Subject Shares, may be subject, or
(ii) result in the imposition or creation of any Lien upon or with respect to
any of the Subject Shares; except, in each case, for conflicts, violations,
defaults or Liens that would not individually or in the aggregate be reasonably
expected to prevent or materially impair or delay the performance by the
Shareholder of its obligations hereunder.

 

(e)     Each Shareholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Article II hereof and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Subject Shares, with no limitations, qualifications
or restrictions on such rights.

 

3.3     Total Shares. Except as set forth on Schedule A, each Shareholder is not
the Beneficial Owner of, and does not have (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combination of the foregoing) any right to acquire, and has no
other interest in or voting rights with respect to, any Uroplasty Shares or any
securities convertible into or exchangeable or exercisable for Uroplasty Shares.

 

 
6

--------------------------------------------------------------------------------

 

 

3.4     Reliance. Each Shareholder understands and acknowledges that
Vision-Sciences is entering into the Merger Agreement in reliance upon such
Shareholder’s execution, delivery and performance of this Agreement.

 

ARTICLE IV.
Representations, Warranties and Covenants of Vision-Sciences

 

Vision-Sciences represents, warrants and covenants to each Shareholder that,
assuming due authorization, execution and delivery of this Agreement by such
Shareholder, this Agreement constitutes the legal, valid and binding obligation
of Vision-Sciences, enforceable against Vision-Sciences in accordance with its
terms, except (i) to the extent limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought. Vision-Sciences has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by Vision-Sciences of this Agreement and
the consummation by Vision-Sciences of the transactions contemplated hereby have
been duly and validly authorized by Vision-Sciences and no other corporate
proceedings on the part of Vision-Sciences are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Vision-Sciences.

 

ARTICLE V.
Term and Termination

 

This Agreement will become effective upon its execution by the Shareholders and
Vision-Sciences. This Agreement and each Proxy will terminate upon the earliest
of (a) the Effective Time (as defined in the Merger Agreement), (b) the
termination of the Merger Agreement in accordance with Article 8 thereof, or (c)
written notice by Vision-Sciences to the Shareholders of the termination of this
Agreement (the date of the earliest of the events described in clauses (a), (b),
and (c), the “Expiration Date”). The termination of this Agreement will relieve
each Shareholder from any liability for any inaccuracy in or breach of any
representation, warranty or covenant contained in this Agreement.
Notwithstanding the foregoing, Article VI of this Agreement shall survive any
termination hereof.

 

ARTICLE VI.
General Provisions

 

6.1     Action in Shareholder Capacity Only. Each Shareholder is entering into
this Agreement solely in such Shareholder’s capacity as a record holder and
beneficial owner, as applicable, of the Subject Shares and not in such
Shareholder’s capacity as a director or officer of Uroplasty. Nothing herein
will limit or affect each Shareholder’s ability to act as an officer or director
of Uroplasty.

 

6.2     No Ownership Interest. Nothing contained in this Agreement will be
deemed to vest in Vision-Sciences or any of its Affiliates any direct or
indirect ownership or incidents of ownership of or with respect to the Subject
Shares. All rights, ownership and economic benefits of and relating to the
Subject Shares will remain and belong to each Shareholder, and neither
Vision-Sciences nor any of its Affiliates will have any authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of Uroplasty or exercise any power or authority to direct
any Shareholder in the voting of any of the Subject Shares, except as otherwise
expressly provided herein or in the Merger Agreement.

  

 
7

--------------------------------------------------------------------------------

 

 

6.3     Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing (including facsimile or similar writing) and
must be given:If to Vision-Sciences, to:

 

30 Ramland Road 

Orangeburg, New York 19062

Facsimile:  

(845) 365-0620 

Attention:  

Howard Zauberman, President & CEO 

Email:  

howard.zauberman@visionsciences.co; and 

 

 

Attention:  

Aaron J. Polak, Esq.  

General Counsel and Corporate Secretary  

Facsimile 

845-818-3956 

Email: 

ajp@aaronpolaklaw.com 

 

 

with copies (which shall not constitute notice) to: 

 

 

Royer Cooper Cohen Braunfeld LLC 

101 West Elm Street, Suite 220 Conshohocken, PA 19428

Facsimile: 

(484) 362-2630 

Attention: Neil A. Cooper, Esq.

Email:  

ncooper@rccblaw.com  

  If to a Shareholder, to such Shareholder’s address set forth on Schedule A,

 

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, consent, waiver
or other communication under this Agreement shall be deemed to have been given
(a) when personally delivered, (b) the day following the day (except if not a
Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service, (c) the third
(3rd) Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid or (d) when sent by electronic mail; provided
the notice, consent, waiver or communication shall be confirmed by the same
being sent by certified or registered mail.

 

6.4     Further Actions. Upon the request of any party to this Agreement, the
other party will (a) furnish to the requesting party any additional information,
(b) execute and deliver, at their own expense, any other documents and (c) take
any other actions as the requesting party may reasonably require to more
effectively carry out the intent of this Agreement. Each Shareholder hereby
agrees that Uroplasty and Vision-Sciences may publish and disclose in the
Registration Statement and Joint Proxy Statement (including all documents and
schedules filed with the SEC) such Shareholder’s identity and ownership of
Subject Shares and the nature of such Shareholder’s commitments, arrangements,
and understandings under this Agreement and may further file this Agreement as
an exhibit to the Registration Statement or in any other filing made by
Uroplasty and/or Vision-Sciences with the SEC relating to the Merger Agreement
or the transactions contemplated thereby. Each Shareholder agrees to notify
Vision-Sciences promptly of any additional shares of capital stock of Uroplasty
of which such Shareholder becomes the record or beneficial owner after the date
of this Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

6.5     Entire Agreement and Modification. This Agreement, the Proxy and any
other documents delivered by the parties in connection herewith constitute the
entire agreement among the parties hereto and supersede all other prior
agreements and understandings, both written and oral, among or between any of
the parties hereto with respect to the subject matter hereof and constitute
(along with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate. The parties will not enter into
any other agreement inconsistent with the terms and conditions of this Agreement
and the Proxy, or that addresses any of the subject matters addressed in this
Agreement and the Proxy.

 

6.6     Drafting and Representation. The parties agree that the terms and
language of this Agreement were the result of negotiations between the parties
and, as a result, there will be no presumption that any ambiguities in this
Agreement will be resolved against any party. Any controversy over construction
of this Agreement will be decided without regard to events of authorship or
negotiation.

 

6.7     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without affecting the
validity or enforceability of the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.

 

6.8     No Third-Party Rights. Each Shareholder may not assign any of his or her
rights or delegate any of its obligations under this Agreement without the prior
written consent of Vision-Sciences, except as permitted pursuant to Section
2.5(a) hereof. Vision-Sciences may not assign any of its rights or delegate any
of its obligations under this Agreement with respect to each Shareholder without
the prior written consent of such Shareholder. This Agreement will apply to, be
binding in all respects upon, and inure to the benefit of each of the respective
successors, personal or legal representatives, heirs, distributes, devisees,
legatees, executors, administrators and permitted assigns of each Shareholder
and the successors and permitted assigns of Vision-Sciences. Nothing expressed
or referred to in this Agreement will be construed to give any person, other
than the parties to this Agreement, any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this Agreement
except such rights as may inure to a successor or permitted assignee under this
Section.

 

 
9

--------------------------------------------------------------------------------

 

 

6.9     Enforcement of Agreement. Each Shareholder acknowledges and agrees that
Vision-Sciences could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by such Shareholder could not be adequately compensated
by monetary damages. Accordingly, each Shareholder agrees that, (a) he or she
will waive, in any action for specific performance, the defense of adequacy of a
remedy at law, and (b) in addition to any other right or remedy to which
Vision-Sciences may be entitled, at law or in equity, Vision-Sciences will be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.

 

6.10     Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither any failure nor any delay by a party in
exercising any right, power or privilege under this Agreement, the Proxy or any
of the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable Law, (a) no claim or right arising
out of this Agreement, the Proxy or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in a written document signed by the
other party, (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given, and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement, the Proxy or the
documents referred to in this Agreement.

 

6.11     Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto will be governed by,
construed under and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts or choice of law.

 

6.12     Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Proxy or the transactions contemplated hereby or
thereby will be brought exclusively in the United States District Court for the
District of Delaware or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Court of Chancery of the State of Delaware, County of New Castle, and each
of the parties hereby consents to the exclusive jurisdiction of those courts
(and of the appropriate appellate courts therefrom) in any suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding in any of those courts or that any suit,
action or proceeding which is brought in any of those courts has been brought in
an inconvenient forum. Process in any suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any of the named courts. Without limiting the foregoing, each party agrees
that service of process on it by notice as provided in Section 6.3 will be
deemed effective service of process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

 
10

--------------------------------------------------------------------------------

 

 

6.13     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument. This Agreement may
be executed by facsimile signature (including signatures in Adobe PDF or similar
format).

 

6.14     Expenses. Except as otherwise provided in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses.

 

6.15     Headings; Construction. The headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) ”it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.

 

 

[Signature page follows]

  

 
11

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

  

 

Vision-Sciences:

Vision-Sciences, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

 

Name:

 

 

 

Title:

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

 

 

 

/s/ Robert Kill

 

 

Name:

Robert Kill

 

 

 

 

 

  Additional Signature (if held jointly):                   (If held jointly)  
                (Printed Full Name)  

 

 

 

By:

/s/ Brett Reynolds

 

 

Name:

Brett Reynolds

 

 

 

 

 

  Additional Signature (if held jointly):                   (If held jointly)  
                (Printed full name)  

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

 

 

 

/s/ Darin Hammers

 

 

Name:

Darin Hammers

 

 

 

 

 

  Additional Signature (if held jointly):                   (If held jointly)  
                (Printed full name)  

 

 

 

 

/s/ Kenneth Paulus

 

 

Name: Kenneth Paulus

 

 

 

 

 

  Additional Signature (if held jointly):                   (If held jointly)  
                (Printed full name)  

 

 

 

 

/s/ Kevin Roche

 

 

Name: Kevin Roche

 

 

 

 

 

  Additional Signature (if held jointly):                   (If held jointly)  
                (Printed full name)  

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

SHAREHOLDERS:

 

 

 

 

 

 

 

 

 

/s/ James Stauner

 

 

Name: James Stauner

 

 

 

 

 

  Additional Signature (if held jointly):                   (If held jointly)  
                (Printed full name)  

 

  

 

 

/s/ Sven Wehrwein

 

 

Name: Sven Wehrwein

 

 

 

 

 

  Additional Signature (if held jointly):                   (If held jointly)  
                (Printed full name)  

 